Exhibit 99.1 Table of Contents Item 15 – Financial Statements and Exhibits (a)Enservco LLC and Subsidiaries Consolidated Financial Statements Filed herewith are audited consolidated financial statements of Enservco LLC, and Subsidiaries for the fiscal years ended December31, 2009 and 2008 and the unaudited consolidated balance sheet of Enservco LLC, and Subsidiaries as of June 30, 2010 and related consolidated statements of operations and cash flows for the six months ended June 30, 2010 and 2009. (b)Selected Unaudited Pro Forma Consolidated Financial Data Filed herewith is the unaudited pro forma financial information of Enservco LLC, and Subsidiaries. F-1 ENSERVCO, LLC AND SUBSIDIARIES Table of Contents Page Independent Auditors’ Report F-3 Consolidated Financial Statements Consolidated Balance Sheets F-4 Consolidated Statements of Operations F-5 Consolidated Statements of Members’ Equity F-6 Consolidated Statements of Cash Flows F-7 Notes to Consolidated Financial Statements F-9 F-2 INDEPENDENT AUDITORS’ REPORT To the Members Enservco, LLC Colorado Springs, Colorado We have audited the accompanying consolidated balance sheets of Enservco, LLC (the “Company”) as of December 31, 2009 and 2008, and the related consolidated statements of operations, changes in members’ equity and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Enservco, LLC as of December 31, 2009 and 2008, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. Ehrhardt Keefe Steiner & Hottman PC June 24, 2010 Denver, Colorado F-3 ENSERVCO, LLC AND SUBSIDIARIES Consolidated Balance Sheets June 30, December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ $ Accounts receivable, net Prepaid expenses and other current assets Inventories Income taxes receivable Deferred tax asset - Total current assets Related Party Receivables - - Property and Equipment, net Non-Competition Agreements, net Goodwill Other Assets TOTAL ASSETS $ $ $ LIABILITIES AND MEMBERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ $ Line of credit borrowings Related party payables - - - Current portion of long-term debt Total current liabilities Long-Term Liabilities Related party payables - Subordinated debt – related party - Long-term debt, less current portion Interest rate swaps - Deferred income taxes, net Total long-term liabilities Total liabilities Commitments and Contingencies Members’ Equity Members’ equity Accumulated other comprehensive loss – interest rate swaps - - ) Total members’ equity TOTAL LIABILITIES AND MEMBERS’ EQUITY $ $ $ See notes to consolidated financial statements. F-4 ENSERVCO, LLC AND SUBSIDIARIES Consolidated Statements of Operations For the Six Months Ended For the Years Ended June 30, December 31, (Unaudited) (Unaudited) Revenues $ Cost of Revenue Gross Profit Operating Expenses General and administrative expenses Depreciation and amortization Total operating expenses Income (Loss) from Operations ) ) ) Other (Expense) Income Interest expense ) Gain (loss) on disposals of equipment ) ) Unrealized derivative gain (loss) - - ) - Interest and other income Total other (expense) Income (Loss) Before Income Tax (Expense) Benefit ) ) ) Income Tax (Expense) Benefit ) Net Income (Loss) $ ) $ ) $ ) $ See notes to consolidated financial statements. F-5 ENSERVCO, LLC AND SUBSIDIARIES Consolidated Statements of Members’ Equity For the Years Ended December 31, 2009 and 2008 Members’ Equity Accumulated Other Comprehensive Loss – Interest Rate Swaps Total Balance, January 1, 2008 $ $
